Citation Nr: 0609034	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from October 1944 to August 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In November 2004, the veteran withdrew his request for a 
travel board hearing before a Veterans Law Judge.

Pursuant to the Board's March 2006 grant of a motion to 
advance, this appeal has been advanced on the docket because 
of the veteran's age.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of record of bilateral 
hearing loss during the veteran's service or that the 
currently diagnosed bilateral sensorineural hearing loss 
manifested to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
service; and the medical evidence of record weighs against a 
finding that a causal relationship exists between the 
veteran's bilateral sensorineural hearing loss and an 
incident of his military service, including his reported 
exposure to loud noise.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in August 2003, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The August 2003 VCAA notice advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits. 

The Board acknowledges that the August 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim-that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

During the course of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
instant appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (providing that where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, as the Board 
concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2003 rating decision, December 2003 Statement of the Case 
(SOC), March 2004 Supplemental Statement of the Case (SSOC), 
and July 2005 SSOC, which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence used to reach the decision.  The 
December 2003 SOC and March 2004 SSOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC).  The NPRC reported 
that the veteran's records were 'fire-related'-which meant 
that the NPRC could not confirm the existence of such 
records, but only the fact that if they had been stored at 
the Records Center, they would have been stored in an area 
damaged by the 1973 fire.  NPRC forwarded available records 
from the Surgeon General's Office that pertained to the 
veteran.  Based on the foregoing actions, the Board finds 
that any further efforts to obtain outstanding service 
medical records would be futile in the current appeal.  38 
U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2005).  

The RO afforded the veteran a VA audiological examination and 
obtained a nexus opinion on the etiology of any hearing loss 
found on examination.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.     

The veteran contends that his bilateral hearing loss is the 
result of loud noise he was exposed to as a machine gunner 
during combat operations in service.  

The DD Form 214 shows that the veteran's last duty assignment 
was with Company G, 142nd Infantry.  He was awarded the 
Victory Medal and European African Middle Eastern Theater 
Ribbon with one Bronze Battle Star.  His separation 
qualification record noted that his military occupational 
specialty was a rifleman for 12 months and a military 
policeman for 5 months.

The August 1946 separation examination report showed that 
whispered voice testing revealed that the veteran had a 
hearing acuity of 15/15, bilaterally.  Records from the 
Surgeon General's Office noted no relevant information.  

In the August 2003 VA examination report, the audiologist 
reported that the veteran's claims file was not made 
available.  The audiologist related that due to the  
veteran's expressive aphasia from a left frontal and temporal 
lobe cerebrovascular accident, a good portion of the 
veteran's case history information was provided by his wife 
of 52 years.  The veteran's wife reported that the veteran 
had suffered from a progressive, bilateral hearing loss since 
his military service.  It was then noted that the veteran 
reported a history of much military noise exposure from 
artillery fire during combat in Germany and from riding in 
tanks.  Following his military separation, the veteran served 
as a police chief from 1949 to 1987.  He had pistol 
qualifications approximately twenty times during his career 
as a police chief.  Hearing protection was utilized.  Also, 
for a 30-year period, the veteran was a self-employed 
electrical contractor.  He primarily worked new construction 
jobs, with most of the construction noise occurring prior to 
his arrival to the job sites.  He reported a history of 
recreational noise exposure.  Audiometric testing revealed 
that the veteran exhibited pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
70
65
LEFT
30
50
70
75
75

He had a speech recognition ability of 40 percent in the 
right ear and 70 percent in the left ear.  The audiologist 
diagnosed bilateral mild, sloping to severe sensorineural 
hearing loss.  The audiologist determined that there was no 
evidence to establish a nexus between the veteran's bilateral 
hearing loss and his military service.  

In a January 2004 letter, Dr. R.L. reported that the veteran 
presented in his office with complaints of hearing loss that 
the veteran related had progressed over the past couple of 
years.  Dr. R.L. indicated that his office had not performed 
any hearing evaluations on the veteran until the "current 
time."  Dr. R.L. noted that the veteran believed that his 
hearing loss might be associated with his military service.  
Dr. R.L. reported that certainly when one examined the 
veteran his hearing was decreased bilaterally.  Dr. R.L. 
indicated that he had known the veteran for the last 25 years 
and that he had had some decreasing hearing but was never one 
to do very much about it.  Dr. R.L. maintained that the 
veteran was employed as an electrician and an officer of the 
law and had never been exposed to noise that Dr. R.L. knew of 
other than that involved in his military service.  Dr. R.L. 
opined that the veteran's hearing loss was most likely due to 
exposure to noise in the military service.  Dr. R.L. added 
that he had no documentation that the veteran had been 
exposed to any levels of noise since service. 

In a May 2005 follow-up opinion to the VA audiological 
examination conducted in August 2003, the audiologist 
reported that he reviewed the claims file.  The audiologist 
discussed pertinent records contained in the claims file, 
including Dr. R.L.'s January 2004 letter.  The audiologist 
then commented that the veteran's separation exam showed that 
he exited military service with normal bilateral hearing 
sensitivity according to his whispered voice test.  There was 
no evidence to establish chronicity or continuity of care.  
Dr. R.L. failed to consider the veteran's history of 
occupational noise exposure intermittently as an electrical 
contractor for 30 years and as a law enforcement officer 
required to participate in weapons qualifications over a 
period of 38 years.  Dr. R.L. also failed to consider the 
veteran's left cerebrovascular accident, which was a likely 
cause of his poorer word recognition in his right ear, and 
his bilateral presbycusis at the age of 76 years.  As a law 
enforcement officer for 38 years, good listening skills would 
have been required.  The configuration of the veteran's 
bilateral hearing loss was gradually sloping which was more 
consistent with presbycusis.  A precipitous drop in his high 
frequency hearing sensitivity suggestive of impact noise 
exposure from machine gun fire was not seen.  Therefore, it 
was the audiologist's opinion that the veteran's bilateral 
hearing loss was not at least as likely as not due to or 
aggravated by his military service.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The medical evidence of record shows that the veteran is 
currently diagnosed with bilateral sensorineural hearing loss 
and that he has bilateral section 3.385 hearing loss.  There 
is no medical evidence of hearing loss during service or 
evidence that sensorineural hearing loss manifested to a 
compensable degree within the one-year presumptive period 
following the veteran's discharge from service.  

There, however, are conflicting medical opinions of record as 
to whether the veteran's hearing loss is otherwise related to 
his reported in-service noise exposure.  The Board must 
therefore weigh the credibility and probative value of these 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board accords greater evidentiary weight to the VA 
audiologist's unfavorable opinion than Dr. R.L.'s favorable 
opinion because the former is based on a review of the 
veteran's claims file, supported by a comprehensive 
rationale, and found to be persuasive when considered with 
the rest of the evidence of record.  Dr. R.L. did not have 
the benefit of a review of the veteran's claim file.  
Additionally, the VA audiologist has a greater level of 
medical expertise in the field of hearing impairments than 
Dr. R.L., who is a family practitioner.  Thus, the medical 
evidence of record weighs against a finding that a causal 
relationship exists between the veteran's bilateral hearing 
loss and an incident of his military service.  For these 
reasons, the Board finds that service connection for 
bilateral hearing loss, including sensorineural hearing loss, 
is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).










ORDER

Service connection for bilateral hearing loss, including 
bilateral sensorineural hearing loss is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


